Citation Nr: 0517723	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-12 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than October 23, 
1998, for service connection for chronic obstructive 
pulmonary disease (COPD) as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had verified active service from September 1944 
to August 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 RO rating decision 
which, in pertinent part, granted service connection for COPD 
as due to asbestos exposure, effective October 23, 1998. In 
September 2003, the veteran testified at a Travel Board 
hearing at the RO.

The case was previously before the Board in January 2005, at 
which time it was Remanded to afford the veteran certain 
required notices.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran's initial claim of entitlement to service 
connection for service connection for COPD as due to asbestos 
exposure was received on October 23, 1998.


CONCLUSION OF LAW

The requirements for an effective date prior to October 23, 
1998, for service connection for COPD as due to asbestos 
exposure have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 
20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify the 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
rating decision and the Statement of the Case issued in July 
2002 in connection with the veteran's appeal have notified 
him of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  In 
addition, a letter to the veteran from the RO dated in 
February 2005 specifically informed the veteran of the 
substance of the VCAA, including the evidence necessary to 
substantiate a claim and the division of responsibilities 
between the VA and the veteran for obtaining that evidence.  
The latter notice was followed by a Supplemental Statement of 
the Case of March 2005, which constituted an additional 
decision contemplating the veteran's claim in the context of 
the VCAA.

While the Board acknowledges that the February 2005 VCAA 
letter was initially provided to the veteran after the 
initial unfavorable decision in this case, in another case 
regarding the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
such situations, a claimant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the appellant and the RO subsequently 
reviewed the veteran's claim and continued the denial of the 
benefit sought on appeal.  In addition, during the veteran's 
personal hearing before the BVA at the RO he was told that 
the record would be held open if he had any additional 
evidence to submit for consideration, essentially seeking any 
evidence he may have.  This would appear to satisfy the four 
notification requirements of the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2004).

In any event, the Board finds, as will be explained below, 
that in this case, the law, and not the evidence, is 
dispositive. In such situations, the VA General Counsel has 
held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where the claim cannot be substantiated because there is no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004).  Therefore, any deficiency 
in the VCAA notice provided to the veteran constitutes 
harmless error and does not prejudice the veteran because 
this case involves application of the undisputed facts to the 
law.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim. In this regard, 
the relevant and probative evidence consists of evidence 
regarding claims the veteran filed for service connection for 
COPD. Evidence regarding the claim for service connection 
filed by the veteran is associated with the claims file, as 
are private and VA medical records pertaining to the veteran.  
The veteran was afforded a hearing before the BVA at the RO, 
and the case was remanded.  Thereafter, a Supplemental 
Statement of the Case was issued and the record was held open 
for a period of 60 days in order to afford the veteran an 
opportunity to submit additional evidence or comment.  The 
veteran waived the response period and requested the case be 
forwarded to the Board.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400. However, if 
the claim is received within one year after separation from 
service, the effective date of an award of disability 
compensation shall be the day following separation from 
active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  To determine when a claim was received, the Board 
must review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

The veteran had service with the merchant marine during World 
War II.  The Board has carefully reviewed the claims folders 
and finds that the veteran first filed claims for service 
connection for COPD inter alia on October 23, 1998.

It is asserted that a prior claim for non service connected 
(NSC) pension, filed in 1988, should have been construed as a 
claim for service connection for the veteran's lung disorder.  
The Board observes that the pension claim lists as the nature 
of the disease or injury upon which the claim was then based 
as "unemployed age N.S.C.".  More significantly, items 26-
28 on the application were to be completed if the claimant 
were seeking compensation for a disability incurred in 
service.  The veteran crossed out those items, thereby 
further evidencing that he was not seeking compensation for a 
service related condition at that time.  The veteran was 
afforded a physical examination in conjunction with that 
claim, at which time a moderate lung impairment was found, 
which served as the basis for the NSC award.  Nevertheless, 
the records associated with that claim do not suggest any 
association between that lung disorder and the veteran's 
service with the merchant marine. 

During the veteran's personal hearing in September 2003 
testimony was offered indicating a belief that a letter, 
received from the veteran in August 1989, should be 
recognized as a claim for COPD due to asbestos exposure.  It 
was indicated that the word "abscesses" was meant to be 
asbestos.  A review of the August 1989 letter from the 
veteran reflects that he reported having been hospitalized 
"in the last several years, for breathing conditions due to 
abscesses."  While this letter refers to treatment during 
service for an entirely separate and unrelated condition, it 
does not indicate any belief or intent on the part of the 
veteran to associate his breathing problems with his active 
service at that time.  Rather the letter associates the 
breathing problems with just "the last several years."

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  But in 
this case, nothing within the four corners of any document 
received prior to October 1998 shows an intent to establish a 
relationship between COPD and service with the merchant 
marine.  Moreover, in Brannon v. West, 12 Vet. App. 32 
(1998), the Court observed that while the Board must 
interpret an appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant.

The Board notes the veteran's assertion that he should be 
entitled to service connection from an earlier date.  
Although sympathetic to this claim, the Board cannot grant an 
effective date earlier than the date the claim was received.  
There is nothing in the record to suggest that VA actually 
received a claim for service connection for COPD earlier than 
October 1998.  The law and the regulations are controlling in 
this case.  Therefore, the Board finds that the preponderance 
of the evidence is against assignment of an effective date 
earlier than October 23, 1998, for the grant of service 
connection for COPD due to asbestos exposure.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400(q) (2004).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   




ORDER

Entitlement to an effective date earlier than October 23, 
1998, for service connection for COPD as due to asbestos 
exposure is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


